Citation Nr: 1544840	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right upper extremity neurological impairment to include as secondary to service-connected degenerative changes, cervical spine.

2.  Entitlement to service connection for left upper extremity neurological impairment to include as secondary to service-connected degenerative changes, cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned at a May 2014 Travel Board hearing.  The transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated right upper extremity neurological impairment was caused by his service-connected degenerative changes, cervical spine.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated left upper extremity neurological impairment was caused by his service-connected degenerative changes, cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection on a secondary basis, for a right upper extremity neurological impairment, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303 (2015).
2.  The criteria for the establishment of service connection on a secondary basis, for a left upper extremity neurological impairment, are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for right and left upper extremity neurological impairment is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.

Merits of the Claim

The Veteran contends that his right and left upper extremity neurological impairment are secondarily to his service-connected degenerative changes, cervical spine.  As the evidence is found to be in equipoise with regard to the Veteran's right and left upper extremity neurological impairment claims, these claims will be granted.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Initially, the Board notes that the Veteran is currently diagnosed with numbness in both his right and left hand and left arm paresthesias and pain, as noted in a May 2014 letter from his treating physician and VA treatment records.  As such, the Veteran has a current disability with regard to these claims and element (1) under 38 C.F.R. § 3.303 has been met.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran's service treatment records are absent any complaints of right or left upper extremity neurological impairment.  Therefore, element (2), service-incurrence, is not met.  However, as the Veteran has claimed both disabilities as secondary to his service-connected degenerative changes, cervical spine, secondary service connection must be considered.  In this regard, the Board notes that a February 2011, QTC examination noted that upon examination of the cervical spine, there was evidence of radiating pain on movement described as along left trapezius.  The examination further revealed tenderness along the left trapezius.  A July 2012 letter from the Veteran's private treating physician noted that following a discectomy, the Veteran presented with numbness which was most pronounced in the third, fourth, and fifth fingers of both hands.  The physician further reported that the numbness in the Veteran's right hand persisted well after the surgery.  A September 2012 letter from his treating physician noted that the Veteran had some stocking-glove like loss of sensation in both his upper extremities.  Finally, a May 2014 letter from his private treating physician noted that the Veteran was having symptoms in both upper extremities related to the neck, so that there was more than 50 percent likelihood that the numbness and tingling in his hands was a direct result of his neck injury and subsequent neck surgery.  

In contrast, the Board notes that a June 2013 QTC examination reported that the Veteran did not have any radiculopathy as a result of his neck disability and that the sensory examination was normal.  

Thus, with respect to element (3), given the evidence both in support of secondary service connection and against, the Board notes that the evidence is at least in relative equipoise as to whether the Veteran's right and left upper extremity neurological impairment is secondarily related to his service-connected degenerative changes, cervical spine.  

Because the evidence is at least in equipoise as to all required elements for a finding of service connection on a secondary basis, the Board finds that the criteria for service connection for right and left upper extremity neurological impairment are approximated.



ORDER

Entitlement to service connection for right upper extremity neurological impairment is granted.  

Entitlement to service connection for left upper extremity neurological impairment is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


